UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedJuly 29, 2012 - or - ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-173579 LRI Holdings, Inc. (Exact name of registrant as specified in its charter) Delaware 20-5894571 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 3011 Armory Drive, Suite 300, Nashville, Tennessee37204 (Address of principal executive offices) (Zip Code) (615)885-9056 (Registrant's telephone number, including area code) Securities registered pursuant to Section12 (b)of the Act:None Securities registered pursuant to Section12 (g)of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. ¨YesxNo Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act. ¨YesxNo Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.xYes¨No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).xYes¨No Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K(§229.405) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer x Smaller reporting company ¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).¨YesxNo As of October 23, 2012, the registrant has 1 Common Unit, $0.01 par value, outstanding (which is owned by Roadhouse Parent Inc., the registrant’s direct owner), and is not publicly traded. DOCUMENTS INCORPORATED BY REFERENCE NONE. LRI HOLDINGS, INC. ANNUAL REPORT ON FORM 10-K FISCAL YEAR ENDED JULY 29, 2012 TABLE OF CONTENTS PARTI Item1. Business 4 Item1A. Risk Factors 10 Item1B. Unresolved Staff Comments 19 Item2. Properties 20 Item3. Legal Proceedings 20 PARTII Item5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 21 Item6. Selected Financial Data 21 Item7. Management's Discussion and Analysis of Financial Condition and Results of Operations 26 Item7A. Quantitative and Qualitative Disclosures About Market Risk 39 Item8. Financial Statements and Supplementary Data 39 Item9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 39 Item9A. Controls and Procedures 40 Item9B. Other Information 40 PARTIII Item10. Directors, Executive Officers and Corporate Governance 40 Item11. Executive Compensation 44 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholders Matters 45 Item13. Certain Relationships and Related Transactions, and Director Independence 47 Item14. Principal Accountant Fees and Services 48 PARTIV Item15. Exhibits and Financial Statement Schedules 49 Signatures 50 - 2 - PART I EXPLANATORY NOTE LRI Holdings, Inc. (“LRI Holdings” or the “Company”) qualifies as an “emerging growth company” pursuant to the provisions of the Jumpstart Our Business Startups Act, or the JOBS Act, enacted on April 5, 2012.For as long as LRI Holdings remains an “emerging growth company” as defined in the JOBS Act, we may take advantage of certain exemptions from various reporting requirements that are applicable to other reporting companies that are not “emerging growth companies,” including reduced disclosure obligations regarding executive compensation in this Annual Report on Form 10-K.Therefore, this Annual Report on Form 10-K does not include certain information regarding executive compensation that may be found in the annual reports of other reporting companies. FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K includes forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.Some of the forward-looking statements can be identified by the use of forward-looking terms such as “believes,” “expects,” “may,” “will,” “should,” “could,” “seeks,” “intends,” “plans,” “estimates,” “anticipates” or other comparable terms. These forward-looking statements include all matters that are not historical facts.They appear in a number of places throughout this report and include statements regarding our intentions, beliefs or current expectations concerning, among other things, our results of operations, financial condition, liquidity, prospects, growth strategies and the markets in which we operate. Forward-looking statements are subject to known and unknown risks and uncertainties, many of which may be beyond our control. We caution you that forward-looking statements are not guarantees of future performance and that our actual results of operations, financial condition and liquidity, growth strategies and the markets in which we operate may differ materially from those made in or suggested by the forward-looking statements contained in this report.In addition, even if our results of operations, financial condition and liquidity, and the markets in which we operate are consistent with the forward-looking statements contained in this report, those results or developments may not be indicative of results or developments in subsequent periods.A number of important factors could cause actual results to differ materially from those contained in or implied by the forward-looking statements, including those reflected in forward-looking statements relating to our operations and business, the risks and uncertainties discussed in this Annual Report on Form 10-K (See Item 1A Risk Factors) and those described from time to time in our other filings with the Securities and Exchange Commission (“SEC”).Factors that could cause actual results to differ from those reflected in forward-looking statements relating to our operations and business include: · our ability to successfully execute our strategy and open new restaurants that are profitable; · macroeconomic conditions; · our ability to compete with many other restaurants; · potential negative publicity regarding food safety and health concerns; · health concerns arising from the outbreak of viruses or food-borne illness; · the effects of seasonality and weather conditions on sales; · changes in food and supply costs; · our reliance on certain vendors, suppliers and distributors; · impairment charges on certain long-lived or intangible assets; · our ability to attract and retain qualified executive officers and employees while also controlling labor costs; · our ability to adapt to escalating labor costs; · our ability to maintain insurance that provides adequate levels of coverage against claims; · legal complaints or litigation; · our ability to obtain and maintain required licenses and permits or to comply with alcoholic beverage or food control regulations; · the reliability of our information systems; · costs resulting from breaches of security of confidential information; · our ability to protect and enforce our intellectual property rights; · our franchisees’ actions; · the cost of compliance with federal, state and local laws; · any potential strategic transactions; · our ability to maintain effective internal controls over financial reporting and the resources and management oversight required to comply with the requirements of the Sarbanes-Oxley Act of 2002; · our reduced disclosure due to our status as an emerging growth company; · our substantial indebtedness; and · our ability to incur additional debt. - 3 - Table of Contents ITEM 1—BUSINESS Unless the context otherwise requires, references to “LRI Holdings,” the “Company,” “we,” “us,” and “our” in this Annual Report on Form 10-K (the “Report”) are references to LRI Holdings, Inc., its subsidiaries and predecessor companies.LRI Holdings is the corporate parent of Logan’s Roadhouse, Inc. General Logan’s Roadhouse is a family-friendly, casual dining restaurant chain that recreates a traditional American roadhouse atmosphere offering customers value-oriented, high quality, craveable meals.Our restaurants, which are open for lunch and dinner seven days a week, serve a broad and diverse customer base.As of July 29, 2012, our restaurants operate in 23 states and are comprised of 220 company-owned restaurants and 26 franchise-owned restaurants.Our company-owned restaurants and franchise restaurants provide similar products to similar customers, possess similar pricing structures and have similar long-term expected financial performance characteristics, as such, we have aggregated our restaurant and franchising operations into one single reporting segment. The first Logan’s Roadhouse restaurant opened in Lexington, Kentucky in 1991.Logan’s Roadhouse, Inc. was incorporated in 1995 in the state of Tennessee and operated as a public company from July 1995 through the acquisition by Cracker Barrel Old Country Store, Inc. (“Cracker Barrel”) in February 1999.From February 1999 to December 2006, we were a wholly owned subsidiary of Cracker Barrel.In December 2006, Bruckman, Rosser, Sherrill & Co. (“BRS”), Canyon Capital Advisors LLC (“Canyon Capital”), Black Canyon Capital LLC (“Black Canyon”) and their co-investors, together with our executive officers and other members of management, through LRI Holdings, a Delaware corporation, acquired Logan’s Roadhouse, Inc. (“Predecessor”).On October 4, 2010, LRI Holdings (“Successor”) was acquired by certain wholly owned subsidiaries of Roadhouse Holding Inc. (“RHI”), a newly formed Delaware corporation, owned by affiliates of Kelso & Company, L.P. (the “Kelso Affiliates”) and certain members of management (the “Management Investors”).Upon completion of the acquisition transactions (the “Transactions”), the Kelso Affiliates owned 97% and the Management Investors owned 3% of the outstanding capital stock of RHI.Although the Company is a wholly owned subsidiary of an indirect wholly owned subsidiary of RHI, RHI is the ultimate parent of the Company.Prior to October 4, 2010, RHI and its subsidiaries had no assets, liabilities or operations.See Note 3 to our consolidated financial statements for further discussion of the Transactions. Description of Indebtedness In connection with the Transactions, the Company terminated the Predecessor’s credit facility and Logan’s Roadhouse, Inc., a wholly owned subsidiary of LRI Holdings, entered into a senior secured revolving credit facility (the “Senior Secured Revolving Credit Facility”) that provides a $30.0 million revolving credit facility with a maturity date of October 4, 2015. The Senior Secured Revolving Credit Facility includes a $12.0 million letter of credit sub-facility and a $5.0 million swingline sub-facility. The Senior Secured Revolving Credit Facility is collateralized on a first-priority basis by a security agreement, which includes the tangible and intangible assets of the borrower and those of LRI Holdings and all subsidiaries, and is guaranteed by LRI Holdings and the subsidiaries of Logan’s Roadhouse, Inc. Also in connection with the Transactions, on October 4, 2010, Logan’s Roadhouse, Inc. issued $355.0 million aggregate principal amount of senior secured notes in a private placement to qualified institutional buyers.In July 2011, the Company completed an exchange offering which allowed the holders of those notes to exchange them for notes identical in all material respects except they are registered with the SEC and are not subject to transfer restrictions (“Notes”).The Notes bear interest at a rate of 10.75% per annum, payable semi−annually in arrears on April 15 and October 15.The Notes mature on October 15, 2017.The Notes are secured on a second-priority basis by the collateral securing the Senior Secured Revolving Credit Facility and are guaranteed by LRI Holdings and the subsidiaries of Logan’s Roadhouse, Inc. The Senior Secured Revolving Credit Facility and the Notes are discussed in greater detail in Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations – Liquidity and Capital Resources and in Note 9 to our consolidated financial statements within Item 15 of this Annual Report on Form 10-K. Our Concept and Strategy Our restaurants are branded as The Real American Roadhouse, drawing their inspiration from the hospitable tradition and distinctive atmosphere of a Historic Route 66 style roadhouse.Timeless elements of our roadhouse design include rough-hewn cedar siding, concrete floors and exposed ceilings.The roadhouse décor includes neon signs, branded murals, replica concert posters and a centrally located jukebox which allows customers to select their favorite music.Our restaurants provide a kickin’, upbeat atmosphere combined with friendly personal service from our welcoming staff.As part of our relaxed and inviting atmosphere, our customers are encouraged to enjoy “bottomless buckets” of roasted in-shell peanuts and to toss the shells on the floor.We are committed to serving a variety of fresh food from specially seasoned aged steaks to farm-fresh salads to our made-from-scratch yeast rolls.We believe our restaurants are recognized by consumers for offering a strong value.Our menu provides for generous entrée portions, inclusive sides, and a variety of combination meals.We believe the freshness and distinctive flavor profiles of our signature dishes, coupled with the variety of our menu, differentiates us from our competitors. - 4 - Table of Contents Our vision is based on opening successful new restaurants and delivering great experiences to our customers, which leads to sustainable, continually improving operating and financial results.We strive to create a unique experience that is so great and so affordable that customers will eat out with us more often.Our plan to accomplish this is built around the following strategies and initiatives: · Disciplined Restaurant Growth:We believe differentiated, moderately priced roadhouse concepts have broad customer appeal and remain under-penetrated relative to the bar & grill and steakhouse segments.We are primarily focused on maintaining disciplined growth of our brand by strategically opening additional company-owned restaurants to backfill existing states.We also believe the broad appeal of The Real American Roadhouse concept enhances the portability of our restaurants, which will allow us to pursue company-owned restaurant openings in adjacent states and grow our footprint over time.We opened 19 company-owned restaurants in fiscal year 2012, and currently plan to open approximately 15 company-owned restaurants in fiscal year 2013. · Achieve Revenue Growth in Existing Restaurants:We plan to drive revenue growth in our existing restaurants by advertising to strengthen our brand image, improve brand awareness, attract new customers and increase the frequency of existing customer visits. We also expect to increase return customer visits by consistently providing friendly, attentive service and delivering a superior customer experience.In addition, we intend to grow our average check through pricing, product offerings and increased alcoholic beverage sales.During fiscal year 2012, we undertook a Company-wide initiative to enhance the bar area and upgrade the audio visual package at all of our existing restaurants.We believe this bar refreshing creates a more welcoming atmosphere, providing our customers more occasions to visit and we have implemented initiatives, such as new happy hour programs, to support increased alcoholic beverage sales. · Menu Innovation and Operational Excellence:The Real American Roadhouse concept provides a broad platform from which to expand our menu and develop craveable food using signature ingredients and cross utilization of products.We believe the introduction of new or improved menu items promotes return visits from our customers.We intend to continue to improve upon our customer satisfaction by focusing on in-restaurant execution of great steaks and service.We also plan to regularly monitor customer feedback and address opportunities to improve the customer experience.During fiscal year 2012, we reorganized our operations leadership structure to gain improved oversight and focus on consistent execution. The Logan’s Roadhouse Menu Our restaurants are designed to appeal to a broad range of customers by offering a wide variety of high quality meals at affordable prices. Our menu features an assortment of aged beef that is primarily hand-cut on premises, specially seasoned, and grilled to order over mesquite wood. Our chicken breast entrées are made from always-fresh, never-frozen poultry. Our made-from-scratch yeast rolls are freshly baked on premises throughout the day and our salads are made from fresh lettuce cut daily.Our signature steak burgers are freshly ground on premises and made with a blend of sirloin, chuck, ribeye and filet. Our current dinner menu offers a selection of over 60 entrées and a wide variety of appetizers. Most dinner entrées include a choice of two side items, which may include a dinner salad, sweet potato, baked potato, mashed potatoes, grilled vegetables, fries or other side items.Approximately 40% of our entrées sold are steak items and, in addition to our traditional sirloin steak offerings, we also serve a wide variety of premium steak cuts, including ribeye, prime rib, filet, T-bone and porterhouse.Additionally, we offer a wide selection of seafood, ribs, and chicken entrées and our menu features a wide variety of combination meals.We are open for lunch and dinner seven days a week and offer our customers an all-you-can-eat supply of our yeast rolls and peanuts.Most of our restaurants feature a full bar that offers a selection of draft and bottled beer and also serves a selection of major brands of liquor and wine, as well as frozen margaritas and specialty drinks. We emphasize responsible alcohol consumption, which we reinforce with our employees through training and operational standards. We regularly review our menu to consider enhancements to existing menu items or the introduction of new items. We typically revise our menu one or two times each year allowing for the introduction of new menu items.Market testing allows us to gain customer, operational and financial insight prior to finalizing any changes to the existing menu. - 5 - Table of Contents Existing Restaurant Locations As of July 29, 2012, we have 220 company-owned restaurants and 26 franchised restaurants in 23 states, as shown in the chart below: Number of restaurants Company-owned Franchised Total restaurants restaurants restaurants Alabama 20 - 20 Arizona 4 - 4 Arkansas 5 - 5 California - 8 8 Florida 12 - 12 Georgia 12 1 13 Illinois 3 - 3 Indiana 12 - 12 Kansas 5 - 5 Kentucky 11 - 11 Louisiana 8 - 8 Michigan 16 - 16 Mississippi 10 - 10 Missouri 4 - 4 North Carolina - 11 11 Ohio 8 - 8 Oklahoma 6 - 6 Pennsylvania 4 - 4 South Carolina - 6 6 Tennessee 26 - 26 Texas 41 - 41 Virginia 8 - 8 West Virginia 5 - 5 Total 26 Franchised Restaurants As of July 29, 2012, we have two franchisees.Both franchisees had development agreements that prohibited us from developing, owning, operating or granting a license to anyone else to operate a Logan’s Roadhouse restaurant in their respective territories; however, these agreements have expired.Therefore, we are no longer prohibited from developing new restaurants within our franchisees’ respective territories, except that we are generally prohibited from developing new restaurants within five miles of existing franchisee operated restaurants. Our existing franchisees operate under a form of franchise agreement that has an initial term of 20years and contains either one or two five-year renewal options, exercisable upon the satisfaction of certain conditions. Our franchise agreements require our franchisees to pay a royalty fee ranging from 3.0% to 3.5% of restaurant sales and pay annually up to 1.0% of restaurant sales into an advertising fund. We also have the right to require our franchisees to make certain advertising expenditures in their local markets. We do not offer financing, financial guarantees or other financial assistance to either of our franchisees and do not have an ownership interest in their properties or assets. We do not currently expect to establish any new franchises and our existing franchisees are not expected to open new restaurants as their development agreements have expired. Site Selection Our site selection process is critical to our growth strategy.Therefore, we devote significant time and resources toward analyzing each prospective site.Our restaurants principally rely on visit frequency and loyalty of customers who work, reside or shop in each of our trade areas.In addition to carefully evaluating demographic information, market conditions and site characteristics for each prospective location, we consider many other qualitative and quantitative factors to assess the suitability of each site.The site selection process also includes a thorough review and evaluation of the competitive dynamics of each site and senior management is involved in all aspects of the process, including site visits.Final approval by our board of directors is required for each company-owned site. - 6 - Table of Contents We remain focused on markets that allow us to backfill existing states as this provides us efficiencies in supply chain, marketing, and management supervision, while increasing brand awareness.We target freestanding restaurant locations primarily using both ground leases and ground and building leases, which are commonly used to finance freestanding locations in the restaurant industry. New Restaurant Prototype and Unit Economics Our current prototypical restaurant consists of a freestanding building with approximately 6,500 square feet of space seating 237 customers.Our investment for a new restaurant will vary significantly depending on a number of factors, including geographical location, required site work, type of construction labor and permitting and licensing requirements.Our average investment costs for fiscal year 2012 openings, excluding land, consisted of $0.5 million for restaurant equipment, $0.2 million for pre-opening costs (excluding rent) and $1.4 million for buildings and site work, excluding $0.1 million of capitalized interest and overhead.We plan to lease substantially all of our locations in the future through a mix of ground leases and ground and building leases. In opening new restaurants, returns are not meaningfully measured until a restaurant reaches a mature run rate level of sales and profitability.Our new restaurants historically open with initial sales volumes in excess of their sustainable run-rate levels, which we refer to as a “honeymoon” period.During the three to six-month period following the opening of a new restaurant, customer traffic generally settles into more normalized, sustainable levels.Increased “honeymoon” sales help to offset start up inefficiencies commonly associated with new restaurant openings, which allows our new restaurants to generate positive cash flows soon after opening.Our average unit volumes for any given fiscal year may be impacted by a number of factors including site influences, competition, regional and local economic conditions, consumer eating habits and changes in our menu, including pricing. Quality Assurance Our philosophy is to proactively make food safety an integral part of our brand.Training is a key component of ensuring proper food handling for all managers and hourly employees. In addition, we include food safety standards and procedures in recipes for our kitchen staff as part of the training process.We have designed food safety and quality assurance programs to ensure that our restaurant team members and managers are properly trained on food safety. To help our restaurants meet our standards for clean and healthy restaurants, we also retain an independent consultant to conduct a comprehensive health and safety inspection of each restaurant throughout the year. Food safety is also an important consideration in our supplier selection. Our key suppliers are inspected by reputable, independent, qualified inspection services, which helps ensure they are compliant with FDA and USDA guidelines. Restaurant Operations The complexity of operating our restaurants requires an effective management team at the restaurant level. Each restaurant is led by a general manager who typically oversees a kitchen manager and two assistant managers.Restaurant general managers report to regional managers who are on average responsible for ten individual restaurants. At the end of fiscal year 2012, we had fully implemented a new operational leadership structure and added an incremental level of operations supervision between our regional managers and senior management.These new director of operations positions report to the senior vice president of operations and are each responsible for five to six regional managers.We believe this change will help strengthen our execution by increasing restaurant visits across the regional manager and director of operations levels which will improve oversight and accountability among our restaurants.Through regular visits to our company-owned restaurants, regional managers and directors of operations ensure that our standards of quality and operating procedures are being followed.Increased oversight should improve consistency of execution and a better customer experience which we believe will result in a higher rate of return customer visits. All new restaurant managers are generally required to complete six to seven weeks of training at a Logan’s Roadhouse restaurant. In addition, we have ongoing training modules throughout the year to further develop our restaurant managers and hourly service employees with training on current initiatives and areas of business focus.We also have a specialized training and testing program required for restaurant managers and hourly service employees regarding responsible alcohol service and all restaurant managers receive training and testing on safety and security standards. We are committed to providing our customers prompt, friendly and efficient service, keeping table-to-server ratios low and staffing each restaurant with an experienced management team to maintain attentive customer service and consistent food quality. We receive valuable customer feedback through regular in-restaurant customer interaction as well as a detailed customer satisfaction survey program and contact with our guest relations department. This feedback allows us to identify and focus on key drivers of customer satisfaction and monitor long-term trends in customer satisfaction and perception. As motivation for restaurant managers to increase revenues and improve operational performance, we maintain an incentive bonus plan that rewards restaurant managers for achieving sales and profit targets, as well as key operating cost measures.Each general manager also participates in a profit sharing bonus where they are rewarded by sharing in a percentage of earnings for their individual restaurants. - 7 - Table of Contents Purchasing and Distribution Our purchasing strategy is to develop long-term relationships with a core group of reputable and dependable supply sources. In general, we have adopted procurement strategies for all product categories that include contingency plans for key products, ingredients and supplies. These plans, in some instances, include the approval of secondary suppliers and alternative products.We negotiate directly with food suppliers to ensure consistent quality, freshness, cost and overall compliance with our product specifications.Our goal is to sign fixed price and supply contracts, when appropriate, to minimize the volatility associated with certain commodity items.We invite our key suppliers to spend time in our kitchens and, conversely, our suppliers invite us to visit and develop products in their production facilities. As a result, we believe that our suppliers understand our brand, our direction, our systems and our needs, and we are able to better understand our suppliers’ capabilities. We believe that we have established excellent long-term relationships with key vendors.If any items become unavailable from our current suppliers, we believe that we can obtain these items from other qualified suppliers at competitive prices.Additionally, our management team continually monitors commodity trends to stay abreast of market pricing as well as new product sources. We purchase the majority of our food productsand restaurant supplies through a contracted national foodservice distributor.The distributor is responsible for warehousing and delivering these food products and supplies to our restaurants. Certain perishable food items are purchased locally. Advertising and Marketing Our advertising and marketing strategy is designed to increase customer traffic and promote the Logan’s Roadhouse brand. Our goal is to attract new customers and increase the frequency with which existing customers visit our restaurants. We use a combination of broadcast advertising, print advertising and in-restaurant marketing throughout the year to communicate our marketing message. We also implement periodic targeted promotions to maintain relevancy, remain competitive and drive increased sales. · Broadcast Advertising— We use local broadcast media to advertise new product offerings and promotions, increase our brand identity and awareness, showcase our mouthwatering food and highlight our value.We selectively focus on more highly penetrated markets to use our resources most efficiently. · Print Advertising— Our print media advertising includes free-standing newspaper inserts and inserts in coupon mailings. Our print media advertising is designed to communicate new products, promotions and value and is an efficient method to target our price sensitive customers. · In-Restaurant Marketing— We use in-restaurant marketing efforts to announce special events and to promote brand building initiatives such as happy hours, gift cards and our on-line loyalty club. We use our in-restaurant marketing to drive word of mouth advertising and repeat customers. Team Members As of July 29, 2012, we employed approximately 15,000people, of whom 132 employees were either based out of our home office or field support management positions, 875 were restaurant management and the remainder were primarily part-time hourly restaurant personnel.None of our employees are covered by a collective bargaining agreement. We believe working conditions and compensation packages are competitive with those offered by our peers and consider our relations with our employees to be good. Information Systems and Restaurant Reporting We utilize standard point-of-sale and back-office systems in our company-owned restaurants which are integrated to our central offices through a secure, high-speed connection.These systems are designed to make our restaurants operate more efficiently and provide visibility to sales, cost of sales, labor, and other operating metrics. We provide various operating reports to our restaurant managers, our operating team and members of our executive staff.We also distribute ranking reports to these same individuals that compare performance across restaurants.Our back-office restaurant systems are integrated with our financial and human resources systems to support our financial reporting processes and controls. We maintain a comprehensive security platform and we have a strong focus on the protection of our customers’ credit card information.Our systems have been carefully designed and configured to protect against data loss and our practices and systems have been certified annually by an independent third party. Competition The restaurant industry is intensely competitive with respect to food and beverage offerings, price, service, restaurant location, personnel, brand, attractiveness of facilities, and effectiveness of advertising and marketing.The restaurant business is often affected by changes in consumer tastes; national, regional or local economic conditions; demographic trends; traffic patterns; the type, number and location of competing restaurants; and consumers’ discretionary purchasing power.We compete with national and regional chains and locally-owned restaurants for customers, management and hourly personnel and suitable real estate sites.For information regarding the risks associated with competition, see Risk Factors in Item 1A of this Report. - 8 - Table of Contents Trademarks and Service Marks Our registered trademarks and service marks include among others, the marks Logan’s Roadhouse® and the design, Logan’s® and the design, The Logan® and The Real American Roadhouse®, as well as the trade dress element consisting of the “bucket” used in connection with our restaurant services. We have used all of the foregoing marks in connection with our restaurants or items offered through our restaurants. We believe that our trademarks and service marks have significant value and are important to our identity, brand-building efforts and the marketing of our restaurant concept.Our policy is to pursue registration of our important service marks and trademarks and vigorously enforce our rights against any infringers. Seasonality Our business is subject to minor seasonal fluctuations.Historically, sales are typically lowest in the fall.Holidays, severe weather and similar conditions may impact sales volumes seasonally in some operating regions.Because of these factors, results for any quarter are not necessarily indicative of the results that may be achieved for the full fiscal year. Government Regulation We are subject to a variety of federal, state and local laws. Each of our restaurants is subject to regulation by a number of government authorities which may include alcoholic beverage control, nutritional information disclosure, health, sanitation, environmental, zoning and public safety agencies in the state or municipality in which the restaurant is located.Difficulties in obtaining or failure to obtain required licenses, permits or approvals could delay, prevent or increase the cost of the development of a new restaurant in a particular area. Regulations governing the sale of alcoholic beverages require licensure by each site (in most cases, on an annual basis), and licenses may be revoked or suspended for cause at any time.These regulations relate to many aspects of restaurant operation, including the minimum age of patrons and employees, hours of operation, advertising, wholesale purchasing, inventory control, handling and storage and dispensing of alcoholic beverages.We also are subject in certain states to “dram-shop” statutes, which generally provide an injured party with recourse against an establishment that serves alcoholic beverages to an intoxicated person who then causes injury to himself or a third party.We carry liquor liability coverage as part of our comprehensive general liability insurance program. We are subject to federal and state minimum wage laws and other labor laws governing such matters as overtime, tip credits, working conditions, citizenship or work authorization requirements, safety standards, and hiring and employment practices. Our facilities must comply with the applicable requirements of the Americans with Disabilities Act of 1990 (“ADA”) and related state accessibility statutes.Under the ADA and related state laws, we must provide equivalent service to disabled persons and make reasonable accommodation for their employment, and when constructing or undertaking significant remodeling of our restaurants, we must make those facilities accessible. We are continuing to review the health care reform law enacted by Congress in March of 2010 (“Health Care Reform Law”).As part of that review, we will evaluate the potential impacts of this new law on our business and implement various parts of the law as they take effect. We are subject to laws and regulations relating to the preparation and sale of food, including regulations regarding product safety, nutritional content and menu labeling.We are or may become subject to laws and regulations requiring the disclosure of calorie, fat, trans fat, salt and allergen content.The Health Care Reform Law requires restaurant companies such as ours to disclose calorie information on their menus.The Food and Drug Administration has proposed rules to implement this provision that would require restaurants to post the number of calories for most items on menus or menu boards and to make available more detailed nutrition information upon request. We are subject to laws relating to information security, privacy, cashless payments and consumer credit, protection and fraud.An increasing number of governments and industry groups worldwide have established data privacy laws and standards for the protection of personal information, including social security numbers, financial information (including credit card numbers) and health information. See Item 1A Risk Factors below for a discussion of risks relating to federal, state and local regulation of our business, including the areas of health care reform and environmental matters. Available Information We maintain a link to investor relations information on our website, www.logansroadhouse.com, where we make available, free of charge, our SEC filings, including our annual reports, quarterly reports and current reports on Form 8-K filed or furnished pursuant to Section 13(a) or 15(d) of the Exchange Act, as soon as reasonably practicable after we electronically file such materials with, or furnish them to, the SEC.In addition, you may view and obtain, free of charge, at our website, copies of our corporate governance materials, including our Code of Business Ethics and Audit Committee Charter. - 9 - Table of Contents ITEM 1A—RISK FACTORS Various risks and uncertainties could affect our business.Any of the risks described below or elsewhere in this report or our other filings with the SEC could have a material impact on our business, financial condition or results of operations.It is not possible to predict or identify all risk factors.Additional risks and uncertainties not presently known to us or that we currently believe to be immaterial may also impair our business operations.Therefore, the following is not intended to be a complete discussion of all potential risks or uncertainties. Risks Related to Our Business If we fail to execute our strategy and to open new restaurants that are profitable, our business could suffer. A key aspect of our strategy is disciplined restaurant growth. In fiscal year 2012, we opened 19 restaurants and in fiscal year 2013, we plan to open approximately 15 new restaurants. We expect to open substantially all of our new restaurants in, or adjacent to, states where we have existing restaurants. Delays or failures in opening new restaurants, or achieving lower than expected sales in new restaurants, could materially adversely affect us. Our ability to open new restaurants successfully will also depend on numerous other factors, some of which are beyond our control, including, among other items, the following: · our ability to secure attractive new restaurant sites; · consumer acceptance of our new restaurants; · our ability to control construction and development costs of new restaurants; · our ability to hire, train and retain skilled management and restaurant employees; · our ability to obtain, for acceptable cost, required permits and approvals including liquor licenses; and · the cost and availability of capital to fund construction costs and pre-opening expenses. Some of our new restaurants will be located in areas where we have existing restaurants. Increasing the number of locations in these markets may cause us to over-saturate markets and temporarily or permanently divert customers and sales from our existing restaurants, thereby adversely affecting our overall profitability. Some of our new restaurants will be located in areas where we have little or no experience. Those markets may have different competitive conditions, market conditions, consumer tastes and discretionary spending patterns than our existing markets, which may cause our new restaurants in these markets to be less successful than restaurants in existing markets.An additional risk of expanding into new markets is the lack of market awareness of the Logan’s Roadhouse brand. We may not be able to respond timely to all of the changing demands that our planned expansion will impose on management and on our existing infrastructure nor be able to hire or retain the necessary additional management and operating personnel. Our existing restaurant management systems, financial and management controls and information systems may not be adequate to support our planned expansion. Our ability to manage our growth effectively will require us to continue to enhance these systems, procedures and controls. Restaurants we open may not be profitable or achieve operating results similar to those of our existing restaurants. The actual performance of our new restaurants may also differ from their originally targeted performance, which difference may be material. Such performance can vary significantly depending on a number of factors, including site selection, average unit volumes, restaurant-level profitability and associated investment costs and these variances may be material. - 10 - Table of Contents Macroeconomic conditions could adversely affect our ability to increase the sales and profits of existing restaurants or to open new restaurants. General economic conditions may adversely affect our results of operations.Recessionary economic cycles, a protracted economic slowdown, a worsening economy, increased unemployment, increased energy prices, rising interest rates or other industry-wide cost pressures could affect consumer behavior and spending for restaurant dining and lead to a decline in sales and earnings.Job losses, foreclosures, bankruptcies and falling home prices could cause customers to make fewer discretionary purchases, and any significant decrease in our customer traffic or average profit per transaction will negatively impact our financial performance.In addition, if gasoline, natural gas, electricity and other energy costs increase, and credit card, home mortgage and other borrowing costs increase with rising interest rates, our customers may have lower disposable income and reduce the frequency with which they dine out, may spend less on each dining out occasion, or may choose more inexpensive restaurants. Furthermore, we cannot predict the effects that actual or threatened armed conflicts, terrorist attacks, efforts to combat terrorism, heightened security requirements, or a failure to protect information systems for critical infrastructure, such as the electrical grid and telecommunications systems, could have on our operations, the economy or consumer confidence generally. Any of these events could affect consumer spending patterns or result in increased costs for us. In addition, a majority of our company-owned restaurants are located in the Southeast to Southwest United States, and as a result, we are particularly susceptible to adverse trends and economic conditions in those regions, including their labor markets. Given our geographic concentration in these regions, negative publicity regarding any of our restaurants in these regions could have a material adverse effect on our business and operations, as could other occurrences in these regions such as local strikes, energy shortages or increases in energy prices, droughts, hurricanes, fires, floods or other natural disasters. Unfavorable changes in the above factors or in other business and economic conditions affecting our customers could increase our costs, reduce traffic in some or all of our restaurants or impose practical limits on pricing, any of which could lower our profit margins and have a material adverse effect on our financial condition and results of operations. We face intense competition, and if we are unable to compete effectively, our business, financial condition, and results of operations could be adversely affected. The restaurant industry is intensely competitive, and we compete with many well-established restaurant companies on the basis of type and quality of menu offerings, pricing, customer service, atmosphere, location and overall customer experience. We also compete with other restaurant chains and retail businesses for quality site locations and management and hourly employees.Our competitors include a large and diverse group from independent local operators to well-capitalized national restaurant companies. In addition, we face growing competition from the supermarket industry, with the improvement of their “convenience meals” in the form of improved entrees and side dishes from the deli section.Many of our competitors are larger and have significantly greater financial resources, a greater number of restaurants, have been in business longer, have greater brand recognition and are better established in the markets where our restaurants are located or are planned to be located.As a result, they may be able to invest greater resources than we can in attracting customers and succeed in attracting customers who would have otherwise come to our restaurants.If we are unable to continue to compete effectively, our business, financial condition and results of operations could be adversely affected. Health concerns and government regulation relating to the consumption of beef, chicken, peanuts or other food products could affect consumer preferences and could negatively impact our results of operations. Beef and chicken are key ingredients in many of our menu items.Health concerns about the consumption of beef or chicken or negative publicity concerning food quality, illness and injury in general, could affect our customer preferences.In recent years, there has been negative publicity concerning e. coli, hepatitis A, “mad cow” disease, “foot-and-mouth” disease, avian influenza, peanut and other food allergies and other public health concerns affecting the food supply. This negative publicity, as well as any other negative publicity concerning food products we serve, may adversely impact demand for our food and could result in a decrease in customer traffic to our restaurants. If we react to the negative publicity by changing our menu, we may lose customers who do not prefer the new menu, and we may not be able to attract sufficient new customers to generate the revenue needed to make our restaurants profitable. These health concerns, negative publicity, or menu changes could result in a decrease in customer traffic or a change in product mix, which could materially harm our business. Peanuts contribute to the atmosphere of our restaurants, and we offer buckets of peanuts on our tables and throughout our restaurants. Owing to the severe nature of some peanuts allergies, peanuts have recently been identified by the U.S.Food and Drug Administration as a significant allergen, and federal and state regulators have contemplated extending current peanut labeling regulations to the restaurant industry. The introduction of such regulations could cause us to reduce our use of peanuts and modify the atmosphere of our restaurants, which could adversely affect our business and brand differentiation. - 11 - Table of Contents Health concerns arising from outbreaks of viruses or food-borne illness may have an adverse effect on our business. The United States and other countries have experienced, or may experience in the future, outbreaks of viruses, such as avian influenza, SARS and H1N1, or food-borne illness.Food safety is top priority, and we dedicate substantial resources to ensuring that our customers enjoy safe, quality food products.However, a widespread health epidemic or food-borne illness, whether or not traced to one of our restaurants, may cause customers to avoid public gathering places or otherwise change their eating behaviors. Even the prospect of a health epidemic could change consumer perceptions of food safety, disrupt our supply chain and impact our ability to supply certain menu items or staff our restaurants.To the extent that a virus is food-borne, future outbreaks may adversely affect the price and availability of certain food products and cause our customers to eat less of a product or avoid eating in restaurants. If a virus is transmitted by human contact, our employees or customers could become infected, or could choose, or be advised, to avoid gathering in public places.In addition, certain jurisdictions in which we have restaurants may impose mandatory closures, seek voluntary closures or impose restrictions on operations.Any of these events or any related negative publicity would adversely affect our business. Our business is subject to seasonal fluctuations and past results are not indicative of future results. Our net sales fluctuate seasonally and are historically lowest in the fall.Because a significant portion of our restaurant operating costs is fixed or semi-fixed in nature, the loss of sales during these periods adversely impacts our profitability.Additionally, holidays, severe weather and timing of marketing initiatives may affect sales volumes seasonally in some of our markets.Our quarterly results have been and will continue to be affected by the timing of new restaurant openings and their associated pre-opening costs, as well as, restaurant closures and exit-related costs and impairments of tangible and intangible assets.As a result of these and other factors, our financial results for any given quarter may not be indicative of the results that may be achieved for a full fiscal year. Changes in food and supply costs could adversely affect our results of operations. Our profitability depends in part on our ability to anticipate and react to changes in food and supply costs. Commodity pricing is volatile and can change unpredictably and over short periods. The impact of changes in commodity prices is also affected by the term and duration of our supply contracts, which are typically one-year contracts.These contracts are negotiated at each renewal and we cannot guarantee that they will be available to us in the future on favorable terms or at all.Any increase in food prices, particularly for beef, chicken, produce and seafood could adversely affect our operating results.In addition, we are susceptible to increases in food costs as a result of factors beyond our control, such as weather conditions, food safety concerns, costs of distribution, production problems, delivery difficulties, product recalls and government regulations. We cannot predict whether we will be able to anticipate and react to changing food costs by adjusting our purchasing practices, menu items and prices, and a failure to do so could adversely affect our operating results. In addition, because our menu items are moderately priced, we may not seek to or be able to pass along price increases to our customers. If we adjust pricing there is no assurance that we will realize the full benefit of any adjustment due to changes in our customers’ menu item selections and customer traffic. We rely heavily on certain vendors, suppliers and distributors which could adversely affect our business. Our ability to maintain consistent prices and quality throughout our restaurants depends in part upon our ability to acquire specified food products and supplies in sufficient quantities. In many cases, we may have only one supplier for a product or supply, including our beef and chicken supply. Our dependence on single source suppliers subjects us to the possible risks of shortages, interruptions and price fluctuations.In addition, we rely on a contract with one primary distributor to deliver products to our restaurants. If any of these vendors, our other suppliers or our primary distributor is unable to fulfill their obligations, or if we are unable to find replacement providers in the event of a supply or service disruption, we could encounter supply shortages and incur higher costs to secure adequate supplies, which would materially harm our business. - 12 - Table of Contents We may be required to record additional impairment charges in the future. In accordance with accounting guidance as it relates to the impairment of long-lived assets, we make certain estimates and projections with regard to company-owned restaurant operations. When impairment triggers are deemed to exist for any given company-owned restaurant, the estimated undiscounted future cash flows for the restaurant are compared to its carrying value. If the carrying value exceeds the undiscounted future cash flows, an impairment charge is recorded equal to the difference between the carrying value and the estimated fair value. We also review the value of our goodwill, tradename and other intangible assets on an annual basis and when events or changes in circumstances indicate that the carrying value may exceed the fair value of such assets. A significant amount of judgment is involved in determining if an indication of impairment exists.Factors may include, among others:a significant decline in our expected future cash flows; a significant adverse change in legal factors or in the business climate; unanticipated competition and slower growth rates.Any adverse change in these factors would have a significant impact on the recoverability of these assets and would negatively affect our financial condition and results of operations.If impairment exists, we compute the amount by comparing the implied fair value to the carrying value and record a non-cash impairment charge for the difference. As discussed further in notes 6 and 8 to the consolidated financial statements included in Item 15 of this Report, we concluded during the fourth quarter of fiscal year 2012 that our goodwill was impaired and recorded a non-cash impairment charge of $48.5 million.We also recognized $4.4 million in asset impairment charges during fiscal year 2012 relating to our restaurants.The estimates of fair value used in these analyses require management judgment, assumptions and estimates of future operating results. If actual results differ from our estimates or assumptions, additional impairment charges may be required in the future. If impairment charges are significant, our results of operations could be adversely affected. Our inability to develop and recruit effective leaders, the loss of our executive officers or a significant shortage of high-quality restaurant employees could harm our business. Our future success depends substantially on the contributions and abilities of our key executives and other employees.The loss of the services of any of our executive officers could have a material adverse effect on our business if we are unable to find suitable individuals to replace such personnel on a timely basis.Our future growth also depends greatly on our ability to recruit and retain high-quality employees to work in and manage our restaurants.We must continue to recruit, retain and motivate management and other employees in order to grow our business and avoid higher labor costs associated with turnover.A failure to maintain leadership excellence and build adequate bench strength, a loss of key employees or a significant shortage of high-quality restaurant employees could harm our business. We may be subject to escalating labor costs due to federal and state legislation, labor shortages, turnover and competitive pressures. We are subject to federal and state laws governing such matters as minimum wages, working conditions, overtime and tip credits.As federal and state minimum wage rates increase, we may need to increase not only the wages of our minimum wage employees but also the wages paid to employees at wage rates that are above minimum wage.Labor shortages and health care mandates could also increase our labor costs.In addition, if restaurant management and staff turnover trends increase, we could suffer higher direct costs associated with recruiting, training and retaining replacement personnel. Moreover, we could suffer from significant indirect costs, including restaurant disruptions due to management changeover, potential delays in new restaurant openings or adverse customer reactions to inadequate customer service levels due to staff shortages. Competition for qualified employees exerts upward pressure on wages paid to attract such personnel, resulting in higher labor costs, together with greater recruitment and training expense. This could lead us to increase prices.However, if we adjust pricing there is no assurance that we will realize the full benefit of any adjustment due to changes in our customers’ menu item selections and customer traffic.Conversely, if competitive pressures or other factors prevent us from offsetting increased labor costs by increases in prices, our profitability may decline. Our current insurance may not provide adequate levels of coverage against claims. We currently maintain insurance customary for businesses of our size and type. However, there are types of losses we may incur that cannot be insured against or that we believe are not economically reasonable to insure.In addition, we may not be able to obtain adequate insurance in the future and the current premiums that we pay for our insurance may increase over time and such increases may be significant.Uninsured losses could have a material adverse effect on our business and results of operations. In addition, we self-insure a significant portion of expected losses under our workers’ compensation, general liability, employee health and property insurance programs. Unanticipated changes in the actuarial assumptions and management estimates underlying our reserves for these losses could result in materially different amounts of expense under these programs, which could have a material adverse effect on our business, financial condition and results of operations. - 13 - Table of Contents Legal complaints or litigation may adversely affect our business, financial condition and results of operations. Our business is subject to the risk of litigation by employees, customers, suppliers, note holders, government agencies or others through private actions, class actions, administrative proceedings, regulatory actions or other litigation. These actions and proceedings may involve allegations of illegal, unfair or inconsistent employment practices, including wage and hour violations and employment discrimination; customer discrimination; food safety issues including poor food quality, food−borne illness, food tampering, food contamination, and adverse health effects from consumption of various food products or high−calorie foods (including obesity); other personal injury; trademark infringement; violation of the federal securities laws; or other concerns. The outcome of litigation, particularly class action lawsuits and regulatory actions, is difficult to assess or quantify. Plaintiffs in these types of lawsuits may seek recovery of very large or indeterminate amounts, and the magnitude of the potential loss relating to such lawsuits may remain unknown for substantial periods of time. The cost to defend litigation may be significant. There may also be adverse publicity associated with litigation that could decrease customer acceptance of our brand, regardless of whether the allegations are valid or we ultimately are found liable. Litigation could impact our operations in other ways as well. Allegations of illegal, unfair or inconsistent employment practices, for example, could adversely affect employee acquisition and retention. As a result, litigation may adversely affect our business, financial condition and results of operations. We are also subject to state and local “dram shop” statutes, which may subject us to uninsured liabilities. These statutes generally allow a person injured by an intoxicated person to recover damages from an establishment that wrongfully served alcoholic beverages to the intoxicated person.Because a plaintiff may seek punitive damages, which may not be fully covered by insurance, this type of action could have an adverse impact on our financial condition and results of operations. Failure to obtain and maintain required licenses and permits or to comply with alcoholic beverage or food control regulations could lead to the loss of our liquor and food service licenses and, thereby, harm our business. The restaurant industry is subject to various federal, state and local government regulations, including those relating to the sale of food and alcoholic beverages. Such regulations are subject to change from time to time. The failure to obtain and maintain the required licenses, permits and approvals could adversely affect our operating results. Each restaurant is subject to licensing and regulation by a number of governmental authorities, which may include alcoholic beverage control, health and safety and fire agencies in the state, county or municipality in which the restaurant is located. Each restaurant is required to obtain a license to sell alcoholic beverages on the premises from a state authority and, in certain locations, county and municipal authorities. Typically, licenses must be renewed annually and may be revoked or suspended for cause at any time.In some states, the loss of a license for cause with respect to one location may lead to the loss of licenses at all locations in that state and could make it more difficult to obtain additional licenses in that state. Alcoholic beverage control regulations relate to numerous aspects of the daily operations of each restaurant, including minimum age of patrons and employees, hours of operation, advertising, wholesale purchasing, inventory control and handling, storage and dispensing of alcoholic beverages.Difficulties or failure to maintain or obtain the required licenses and approvals could adversely affect our existing restaurants and delay or result in our decision to cancel the opening of new restaurants, which would adversely affect our business. We rely heavily on information technology, and any material failure, weakness, interruption or breach of security could prevent us from effectively operating our business. We rely heavily on information systems, including point-of-sale processing in our restaurants, management of our supply chain, payment of obligations, collection of cash, credit and debit card transactions and other processes and procedures, some of which are licensed from third parties. Our ability to efficiently and effectively manage our business depends significantly on the reliability and capacity of these systems. The failure of these systems to operate effectively, problems with transitioning to upgraded or replacement systems, or a breach in security of these systems could cause delays in customer service and reduce efficiency in our operations, and significant capital investments could be required to remediate the problem. We may incur costs or liabilities resulting from breaches of security of confidential customer information related to our electronic processing of credit and debit card transactions. The majority of our restaurant sales are by credit or debit cards. Other retailers have experienced security breaches in which credit and debit card information has been stolen. Though we have mechanisms in place to protect information transmitted by credit or debit card, there is no guarantee that such mechanisms will be effective to prevent such information from being compromised by unscrupulous third parties. We may in the future become subject to claims for purportedly fraudulent transactions arising out of the actual or alleged theft of credit or debit card information, and we may also be subject to lawsuits or other proceedings relating to these types of incidents. Any such claim or proceeding could cause us to incur significant unplanned expenses, which could have an adverse impact on our financial condition and results of operations. Further, adverse publicity resulting from these allegations may have a material adverse effect on us and our restaurants. - 14 - Table of Contents Our failure or inability to enforce our intellectual property rights could adversely affect our competitive position or the value of our brand. We own certain common law trademark rights and a number of federal trademark and service mark registrations, including our trade name and logo and proprietary rights relating to our methods of operation and certain of our core menu offerings. We currently own the exclusive rights to use various domain names containing or relating to our brand. We rely on the trademark, copyright and trade secret laws of the United States, as well as nondisclosure and confidentiality agreements, to protect our intellectual property rights. We believe that our intellectual property rights are important to our success and our competitive position, and, therefore, we devote appropriate resources to their protection. However, we may not be able to prevent unauthorized use, imitation or infringement by others, which could harm our image, brand or competitive position. If we commence litigation to enforce our rights, such proceedings could be burdensome and costly, and we may not prevail. We cannot assure you that our intellectual property does not and will not infringe the intellectual property rights of others, or that third parties will not claim infringement by us in the future. Any such claim, whether or not it has merit, could be time-consuming and distracting for executive management, result in costly litigation and, should we be found liable, cause changes to existing menu items or delays in introducing new menu items, or require us to enter into royalty or licensing agreements. As a result, any such claim could have a material adverse effect on our business, financial condition and results of operations. Our franchisees could take actions that could be harmful to our business. Our franchisees are contractually obligated to operate their restaurants in accordance with our standards and all applicable laws. Although we attempt to properly train and support franchisees, franchisees are independent third parties that we do not control, and the franchisees own, operate and oversee the daily operations of their restaurants. As a result, the ultimate success and quality of any franchised restaurant rests with the franchisee. If franchisees do not successfully operate restaurants in a manner consistent with our standards, our image and reputation could be harmed, which in turn could adversely affect our business and operating results.Further, the failure of either of our two franchisees or any of their restaurants to remain financially viable could result in their failure to pay royalties owed to us. Finally, regardless of the actual validity of such a claim, we may be named as a party in an action relating to, and/or be held liable for, the conduct of our franchisees if it is shown that we exercise a sufficient level of control over a particular franchisee’s operation. We are subject to many federal, state and local laws with which compliance is both costly and complex. The restaurant industry is subject to extensive federal, state and local laws and regulations, including those relating to minimum wage and other labor issues, health care, building and zoning requirements and those relating to the preparation and sale of food. The development and operation of restaurants depend to a significant extent on the selection and acquisition of suitable sites, which are subject to zoning, land use, environmental, traffic and other regulations and requirements. We are also subject to licensing and regulation by state and local authorities relating to health, sanitation, safety and fire standards and liquor licenses, federal and state laws governing our relationships with employees (including the Fair Labor Standards Act of 1938, the Immigration Reform and Control Act of 1986 and applicable requirements concerning the minimum wage, overtime, family leave, tip credits, working conditions, safety standards, immigration status, unemployment tax rates, workers’ compensation rates and state and local payroll taxes), federal and state laws which prohibit discrimination and other laws regulating the design and operation of facilities, such as the Americans With Disabilities Act of 1990, or the ADA. We are reviewing the Health Care Reform Law. As part of that review, we will evaluate the potential impacts of this new law on our business, and accommodate various parts of the law as they take effect. There are no assurances that a combination of cost management and price increases can accommodate all of the costs associated with compliance.The Health Care Reform Law also requires restaurant companies such as ours to disclose calorie information on their menus. We do not expect to incur any material costs from compliance with this provision, but cannot anticipate any changes in customer behavior resulting from the implementation of this portion of the law, which could have an adverse effect on our sales or results of operations. We are subject to a variety of federal, state and local laws and regulations relating to the use, storage, discharge, emission and disposal of hazardous materials.There also has been increasing focus by U.S. and overseas governmental authorities on other environmental matters, such as climate change, the reduction of greenhouse gases and water consumption. This increased focus may lead to new initiatives directed at regulating an as yet unspecified array of environmental matters, such as the emission of greenhouse gases, where “cap and trade” initiatives could effectively impose a tax on carbon emissions.Legislative, regulatory or other efforts to combat climate change or other environmental concerns could result in future increases in the cost of raw materials, taxes, transportation and utilities, which could decrease our operating profits and necessitate future investments in facilities and equipment. We are subject to laws relating to information security, privacy, cashless payments and consumer credit, protection and fraud. An increasing number of governments and industry groups worldwide have established data privacy laws and standards for the protection of personal information, including social security numbers, financial information (including credit card numbers), and health information. Compliance with these laws and regulations can be costly, and any failure or perceived failure to comply with those laws could harm our reputation or lead to litigation, which could adversely affect our financial condition. - 15 - Table of Contents We are subject to various state laws that govern the offer and sale of franchises, as well as the rules and regulations of the Federal Trade Commission. Additionally, many state laws regulate various aspects of the franchise relationship, including the nature, timing and sufficiency of disclosures to franchisees upon the initiation of the franchisor-potential franchisee relationship, our conduct during the franchisor-franchisee relationship and renewals and terminations of franchises.Any past or future failures by us to comply with these laws and regulations in any jurisdiction or to obtain required government approvals could result in franchisee-initiated lawsuits, a ban or temporary suspension on future franchise sales, civil and administrative penalties or other fines, or require us to make offers of rescission, disgorgement or restitution, any of which could adversely affect our business and operating results. We could also face lawsuits by our franchisees based upon alleged violations of these laws. In the case of willful violations, criminal sanctions could be brought against us. The impact of current laws and regulations, the effect of future changes in laws or regulations that impose additional requirements and the consequences of litigation relating to current or future laws and regulations, or an insufficient or ineffective response to significant regulatory or public policy issues, could increase our cost structure, operational efficiencies and talent availability, and therefore have an adverse effect on our results of operations. Failure to comply with the laws and regulatory requirements of federal, state and local authorities could result in, among other things, revocation of required licenses, administrative enforcement actions, fines and civil and criminal liability. Compliance with these laws and regulations can be costly and can increase our exposure to litigation or governmental investigations or proceedings. Any strategic transactions that we consider in the future may have unanticipated consequences that could harm our business and our financial condition. From time to time, we evaluate potential transactions, acquisitions of restaurants (including from our franchisees), joint ventures or other strategic initiatives to acquire or develop additional concepts. To successfully execute any acquisition or development strategy, we will need to identify suitable acquisition or development candidates, negotiate acceptable acquisition or development terms and obtain appropriate financing. Any acquisition or future development that we pursue, whether or not successfully completed, may involve risks, including: · material adverse effects on our operating results, particularly in the fiscal quarters immediately following the acquisition or development as the restaurants are integrated into our operations; · risks associated with entering into new domestic markets or conducting operations where we have no or limited prior experience, including international markets; · risks inherent in accurately assessing the value, future growth potential, strengths, weaknesses, contingent and other liabilities and potential profitability of acquisition candidates, and our ability to achieve projected economic and operating synergies;and · the diversion of management’s attention from other business concerns. We may need additional capital in the future, and it may not be available on acceptable terms. The development of our business may require significant additional capital in the future to fund our operations and growth, among other activities. We have historically relied upon cash generated by our operations and lease financing to fund our expansion. In the future, we intend to rely on funds from operations, lease financing and our Senior Secured Revolving Credit Facility. We may also need to access the debt and equity capital markets for additional financing. There can be no assurance, however, that these sources of financing will be available on acceptable terms, or at all. Our ability to obtain additional financing will be subject to a number of factors, including market conditions, our operating performance, investor sentiment and our ability to incur additional debt in compliance with agreements governing our then-outstanding debt. These factors may make the timing, amount, terms or conditions of additional financings unattractive to us. If we are unable to generate sufficient funds from operations or raise additional capital, our growth would be impeded. We are controlled by the Kelso Affiliates, and their interests as equity holders may conflict with your interests. The Kelso Affiliates beneficially own a substantial majority of our equity. The Kelso Affiliates control our board of directors, and thus are able to appoint new management and approve any action requiring the vote of our outstanding common stock, including amendments of our certificate of incorporation, transactions and sales of substantially all of our assets. The directors elected by the Kelso Affiliates are able to make decisions affecting our capital structure, including decisions to issue additional capital stock and incur additional debt. The interests of our equity holders may not in all cases be aligned with the interests of our public debt holders. For example, if we encounter financial difficulties or are unable to pay our debts as they mature, the interests of our equity holders might conflict with the interests of our note holders.Our equity holders may have an interest in pursuing acquisitions, divestitures, financings or other transactions that, in their judgment, could enhance their equity investments, even though such transaction might involve risks to the note holders. - 16 - Table of Contents Failure of our internal controls over financial reporting and future changes in accounting standards may cause adverse unexpected operating results or otherwise harm our business and financial results. We are subject to the Sarbanes-Oxley Act of 2002, as amended (“Sarbanes-Oxley”), which requires, among other things, SEC reporting companies to maintain disclosure controls and procedures to ensure timely disclosure of material information, and management to attest to the effectiveness of those controls on a quarterly basis.Our management is responsible for establishing and maintaining effective internal control over financial reporting. Internal control over financial reporting is a process to provide reasonable assurance regarding the reliability of financial reporting for external purposes in accordance with accounting principles generally accepted in the United States (“GAAP”).Because of its inherent limitations, internal control over financial reporting is not intended to provide absolute assurance that we would prevent or detect a misstatement of our financial statements or fraud. Our growth and acquisition of other restaurant companies with procedures not identical to our own could place significant additional pressure on our system of internal control over financial reporting.In addition, due to an exemption established by rules of the SEC, we are not required to have and have not had our independent registered public accounting firm perform an evaluation of our internal control over financial reporting as of the end of our fiscal year in accordance with the provisions of the Sarbanes-Oxley Act of 2002. Had our independent registered public accounting firm performed an evaluation of our internal control over financial reporting in accordance with the provisions of the Sarbanes-Oxley Act of 2002, control deficiencies may have been identified by our independent registered public accounting firm and those control deficiencies could have also represented one or more material weaknesses.Any failure to maintain an effective system of internal control over financial reporting could limit our ability to report our financial results accurately and timely or to detect and prevent fraud. A significant financial reporting failure or material weakness in internal control over financial reporting could cause a loss of investor confidence. A change in accounting standards can have a significant effect on our reported results and may affect our reporting of transactions before the change is effective. New pronouncements and varying interpretations of pronouncements have occurred and may occur in the future. Changes to existing accounting rules or the questioning of current accounting practices may adversely affect our reported financial results. Additionally, our assumptions, estimates and judgments related to complex accounting matters could significantly affect our financial results. Generally accepted accounting principles and related accounting pronouncements, implementation guidelines and interpretations with regard to a wide range of matters that are relevant to our business, including but not limited to, revenue recognition, fair value of investments, impairment of long−lived assets, leases and related economic transactions, intangibles, self−insurance, income taxes, property and equipment, unclaimed property laws and litigation, and stock−based compensation are highly complex and involve many subjective assumptions, estimates and judgments by us. Changes in these rules or their interpretation or changes in underlying assumptions, estimates or judgments by us could significantly change our reported or expected financial performance. We are an “emerging growth company” and are able to take advantage of reduced disclosure requirements applicable to emerging growth companies. Congress enacted the Jumpstart Our Business Startups Act of 2012, or the “JOBS Act,” on April5, 2012. Pursuant to the provisions of the JOBS Act, we qualify as an “emerging growth company.”For as long as we remain an “emerging growth company” as defined in the JOBS Act, we may take advantage of certain exemptions from various reporting requirements that are applicable to other reporting companies that are not “emerging growth companies,” including, but not limited to, reduced disclosure obligations regarding executive compensation in our periodic reports.Therefore, any such information may not be available to you.We may take advantage of these reporting exemptions until we are no longer an “emerging growth company.” In addition, Sections 102(b) and107 of the JOBS Act also provides that an “emerging growth company” can take advantage of the extended transition period provided in Section7(a)(2)(B) of the Securities Act for complying with new or revised accounting standards. An “emerging growth company” can delay the adoption of certain accounting standards until those standards would otherwise apply to non-reporting companies. However, we have chosen to “opt out” of such extended transition period, and as a result, we will comply with new or revised accounting standards on the relevant dates on which adoption of such standards is required for non-emerging growth companies. If other emerging growth companies take advantage of the extended transition period, our financials may no longer be comparable to such companies’ financials, and we may be disadvantaged by any new or revised accounting standard that is unfavorable to us.Section107 of the JOBS Act provides that our decision to opt out of the extended transition period for complying with new or revised accounting standards is irrevocable. Risks Related to Our Indebtedness Our substantial indebtedness and any new indebtedness we incur in the future could adversely affect our financial condition and prevent us from fulfilling our obligations. We have a significant amount of indebtedness. As of July 29, 2012, our total long-term debt was $355.0million, representing our Notes.We have commitments under our Senior Secured Revolving Credit Facility available to us of $30.0million (less approximately $3.6million of undrawn outstanding letters of credit), all of which would be secured on a first-priority basis if borrowed. - 17 - Table of Contents Subject to the limits contained in the indenture governing the Notes (the “Indenture”) and the credit agreement governing the Senior Secured Revolving Credit Facility (the “Credit Agreement”), we may be able to incur substantial additional debt from time to time to finance working capital, capital expenditures, investments or acquisitions, or for other purposes. The additional indebtedness we may incur could be substantial.In addition, the Indenture and Credit Agreement will not prevent us from incurring obligations that do not constitute indebtedness, including obligations under lease arrangements that are currently recorded as operating leases even if operating leases were to be treated as debt under GAAP.If we do incur additional debt, the risks related to our high level of debt would intensify. Specifically, our high level of debt could have important consequences, including: · making it more difficult for us to satisfy our obligations with respect to the Notes and our other debt; · limiting our ability to obtain additional financing to fund future working capital, capital expenditures, acquisitions or other general corporate requirements; · requiring a substantial portion of our cash flows to be dedicated to debt service payments instead of other purposes, thereby reducing the amount of cash flows available for working capital, capital expenditures, acquisitions and other general corporate purposes; · increasing our vulnerability to general adverse economic and industry conditions; · exposing us to the risk of increased interest rates as borrowings under the Senior Secured Revolving Credit Facility will be at variable rates of interest; · limiting our flexibility in planning for and reacting to changes in the industry in which we compete; · placing us at a disadvantage compared to other, less leveraged competitors;and · increasing our cost of borrowing. In addition, the Indenture and the Credit Agreement contain restrictive covenants that limit our ability to engage in activities that may be in our long-term best interest. Our failure to comply with those covenants could result in an event of default which, if not cured or waived, could result in the acceleration of all our debt. We may not be able to generate sufficient cash to service all of our indebtedness, and we may be forced to take other actions to satisfy our obligations under our indebtedness, which may not be successful. Our ability to make scheduled payments on or refinance our debt obligations depends on our financial condition and operating performance, which are subject to prevailing economic and competitive conditions and to certain financial, business, legislative, regulatory and other factors beyond our control. We may be unable to maintain a level of cash flows from operating activities sufficient to permit us to pay the principal, premium, if any, and interest on our indebtedness. If our cash flows and capital resources are insufficient to fund our debt service obligations, we could face substantial liquidity problems and could be forced to reduce or delay investments and capital expenditures or to dispose of material assets or operations, seek additional debt or equity capital or restructure or refinance our indebtedness. We may not be able to effect any such alternative measures on commercially reasonable terms or at all and, even if successful, those alternative actions may not allow us to meet our scheduled debt service obligations. The Credit Agreement and the Indenture restrict our ability to dispose of assets and use the proceeds from those dispositions and may also restrict our ability to raise debt or equity capital to be used to repay other indebtedness when it becomes due. We may not be able to consummate those dispositions or to obtain proceeds in an amount sufficient to meet any debt service obligations then due. Our inability to generate sufficient cash flows to satisfy our debt obligations, or to refinance our indebtedness on commercially reasonable terms or at all, would materially and adversely affect our financial position and results of operations and our ability to satisfy our obligations under our debt. If we cannot make scheduled payments on our debt, we will be in default and holders of the Notes could declare all outstanding principal and interest to be due and payable, the lenders under the Senior Secured Revolving Credit Facility could terminate their commitments to loan money, our secured lenders could foreclose against the assets securing their borrowings and we could be forced into bankruptcy or liquidation. - 18 - Table of Contents The terms of the Credit Agreement and the Indenture restrict our current and future operations, particularly our ability to respond to changes or to take certain actions. The Credit Agreement and the Indenture contain a number of restrictive covenants that impose significant operating and financial restrictions on us and may limit our ability to engage in acts that may be in our long-term best interest, including restrictions on our ability to: · incur or guarantee additional indebtedness; · pay dividends on or make other distributions or repurchase or redeem capital stock; · prepay, redeem or repurchase certain indebtedness; · make loans and investments; · sell assets; · incur liens; · enter into transactions with affiliates; · alter the businesses we conduct; · enter into agreements restricting our subsidiaries’ ability to pay dividends; and · consolidate, merge or sell all or substantially all of our assets. In addition, the restrictive covenants in the Credit Agreement require us, at any time revolving loans are made or are outstanding or any letter of credit is issued or outstanding, to maintain specified financial ratios and satisfy other financial condition tests. Our ability to meet those financial ratios and tests can be affected by events beyond our control. A breach of the covenants under the Indenture or the Credit Agreement could result in an event of default under the applicable indebtedness. Such a default may allow the creditors to accelerate the related debt and may result in the acceleration of any other debt to which a cross-acceleration or cross-default provision applies. In addition, an event of default under the Credit Agreement permits the lenders under the Senior Secured Revolving Credit Facility to terminate all commitments to extend further credit under that facility. Furthermore, if we were unable to repay the amounts due and payable under the new revolving credit facility, those lenders could proceed against the collateral granted to them to secure that indebtedness. In the event our lenders or noteholders accelerate the repayment of our borrowings, we and our subsidiaries may not have sufficient assets to repay that indebtedness. As a result of restrictions contained in the Indenture and the Credit Agreement, we may be: · limited in how we conduct our business; · unable to raise additional debt or equity financing to operate during general economic or business downturns; or · unable to compete effectively or to take advantage of new business opportunities. These restrictions may affect our ability to grow in accordance with our strategy. ITEM 1B—UNRESOLVED STAFF COMMENTS None. - 19 - Table of Contents ITEM 2—PROPERTIES Our corporate headquarters are located in Nashville, Tennessee.We occupy our current facility, which is approximately 38,500 square feet, under a lease that expires in February 2015.We also occupy a 6,000 square feet culinary training center under a lease that expires in February 2015.Of the 220 company-owned restaurants in operation as of July 29, 2012, we owned nine locations and leased 211 locations as shown in the following table: Restaurant Properties Owned Leased Total Alabama 1 19 20 Arizona 1 3 4 Arkansas 1 4 5 Florida - 12 12 Georgia - 12 12 Illinois - 3 3 Indiana - 12 12 Kansas - 5 5 Kentucky 1 10 11 Louisiana - 8 8 Michigan - 16 16 Mississippi 1 9 10 Missouri - 4 4 Ohio - 8 8 Oklahoma 1 5 6 Pennsylvania - 4 4 Tennessee 2 24 26 Texas 1 40 41 Virginia - 8 8 West Virginia - 5 5 Total 9 Of the 211 leased restaurant properties, 122 are land leases and 89 are land and building leases.All of our leases are recorded as operating leases, and most contain rent escalation clauses and rent holiday periods.See note 12 to the consolidated financial statements included in Item 15 of this Report for additional details.We own substantially all of the equipment, furnishings and trade fixtures in our restaurants. ITEM 3—LEGAL PROCEEDINGS We are a defendant from time to time in litigation arising in the ordinary course of our business, including claims resulting from “slip and fall” accidents, “dram shop” claims, construction-related disputes, employment-related claims, and claims from customers or employees alleging illness, injury or other food quality, health or operational wrong-doing.As of the date of this report, we are not a party to any litigation that we believe could have a material adverse effect on our business, financial condition, or results of operations. - 20 - Table of Contents PART II ITEM 5—MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES There is no public trading market for our common units. ITEM 6—SELECTED FINANCIAL DATA The following selected financial data should be read in conjunction with the consolidated financial statements and related notes contained in Item 15 Exhibits and Financial Statement Schedules along with, Item 1A Risk Factors and Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations.We derived the selected financial data from the audited consolidated financial statements and related notes found elsewhere in this Report for the fiscal year ended July 29, 2012, the period from October 4, 2010 to July 31, 2011, the period from August 2, 2010 to October 3, 2010 and the fiscal year ended August 1, 2010.We derived the selected financial data from our historical audited consolidated financial statements and related notes not included in this Report for the fiscal year ended August 2, 2009 and the fiscal year ended August 3, 2008.All fiscal years presented comprise 52 weeks except fiscal year 2008 which comprises 53 weeks. - 21 - Table of Contents The Transactions resulted in a change in ownership of substantially all of LRI Holdings’ outstanding common stock and was accounted for in accordance with accounting guidance for business combinations and, accordingly, resulted in the recognition of assets acquired and liabilities assumed at fair value as of October 4, 2010.The purchase price has been “pushed down” to LRI Holdings’ financial statements.The consolidated financial statements for all periods prior to October 4, 2010 are those of the Company prior to the Transactions (“Predecessor”).The consolidated financial statements for the period beginning October 4, 2010 are those of the Company subsequent to the Transactions (“Successor”).As a result of the Transactions, the financial statements after October 4, 2010 are not comparable to those prior to that date. Successor Predecessor Period from Period from October4, August2, Fiscal year to to Fiscal year (In thousands, except restaurant data and percentages) July31, October3, Statement of operations data: Revenues: Net sales $ Franchise fees and royalties Total revenues Costs and expenses: Restaurant operating costs: Cost of goods sold Labor and other related expenses Occupancy costs Other restaurant operating expenses Depreciation and amortization Pre-opening expenses General and administrative Goodwill and intangible asset impairment - Store impairment and closing charges 25 - 91 Total costs and expenses Operating (loss) income ) ) Interest expense, net Other (income) expense, net - ) ) ) (Loss) income before income taxes ) Income tax (benefit) expense ) Net (loss) income ) Undeclared preferred dividend - - ) Net (loss) income attributable to common stockholders $ ) $ $ ) $ $ ) $ ) Selected other data: Restaurants open end of period: Company-owned Total Average unit volumes (in millions)(1) $ Operating weeks(1) Restaurant operating margin(2) % EBITDA(3) $ $ $ ) $ $ $ Adjusted EBITDA(3) Adjusted EBITDAR(3) Comparable restaurant data:(4) Change in comparable restaurant sales -1.2
